DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimers filed on 8/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 9703383, 10296100, 10345915, and 11079855 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 6, and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2, 3, 6, and 7 are directly or indirectly dependent upon cancelled claim 2 and as such are improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 5, and 8-20 are allowed over the prior art of record.
Independent claims 1 and 14 are allowed since the claims recite instantiating in the processor executable instructions adapted to identify a presence of at least one entity in the first domain and the second domain; identifying the presence of the entity in at least one of said first domain and said second domain; instantiating in the processor executable instructions adapted to identify the presence of the first stimulus and the second stimulus;  if said stimulus is present initiating in said first domain and terminating in said second domain, executing a first response; if said stimulus is present initiating in said second domain and terminating in said first domain, executing a second response; if said stimulus is present substantially entirely in said first domain, executing a third response; if said stimulus is present substantially entirely in said second domain, executing a fourth response; and outputting at least a portion of said first domain; OR a bridge for transferring the entity between a first and second domain, each of the first and second domains having N dimensions, where N >3, and a processor, identifying a presence of a stimulus in at least one of: initiating in the first domain and terminating in the second domain, initiating in the second domain and terminating in the first domain, substantially entirely in first domain, and substantially entirely in the second domain; when the stimulus is present initiating in the first domain and terminating in the second domain, executing a first response, when the stimulus is present initiating in the second domain and terminating in the first domain, executing a second response, when the stimulus is present substantially entirely in the first domain, executing a third response, when the stimulus is present substantially entirely in the second domain, executing a fourth response, and outputting at least a portion of the first domain.
Claims 5, 8-13, and 15-20 are allowed as being dependent upon aforementioned claims 1 or 14.
The closest prior art by Lamb et al. (hereinafter Lamb – US Doc. No. 20140002491) discloses a virtual reality system including first and second domains as well as object transfer between the domains via a bridge.  Lamb does not disclose instantiating in the processor executable instructions adapted to identify a presence of at least one entity in the first domain and the second domain; identifying the presence of the entity in at least one of said first domain and said second domain; instantiating in the processor executable instructions adapted to identify the presence of the first stimulus and the second stimulus;  if said stimulus is present initiating in said first domain and terminating in said second domain, executing a first response; if said stimulus is present initiating in said second domain and terminating in said first domain, executing a second response; if said stimulus is present substantially entirely in said first domain, executing a third response; if said stimulus is present substantially entirely in said second domain, executing a fourth response; and outputting at least a portion of said first domain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694